Citation Nr: 1208726	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-32 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received with respect to a previously denied claim of entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral pes planus.

3.  Whether new and material evidence has been received with respect to a previously denied claim of entitlement to service connection for bilateral knee disabilities, to include as secondary to service connected bilateral ankle disabilities.

4.  Entitlement to service connection for bilateral knee disabilities, to include as secondary to service connected bilateral ankle disabilities.

5.  Whether new and material evidence has been received with respect to a previously denied claim of entitlement to service connection for a back disability, to include as secondary to service connected bilateral ankle disabilities.

6.  Entitlement to service connection for a back disability, to include as secondary to service connected bilateral ankle disabilities.

7.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service connected bilateral ankle disabilities.

8.  Entitlement to an increased rating for a right ankle disorder, evaluated as 20 percent disabling.  

9.  Entitlement to an increased rating for a left ankle disorder, evaluated evaluated as 10 percent disabling.  

10.  Entitlement to a total disability rating due to individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1997 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefits sought.

The new and material issues are noted to have followed a March 2004 prior denial.  The Veteran filed his claim to reopen in November 2007, and the RO denied reopening the claims in the April 2008 decision on appeal.  

In regard to the psychiatric disorder, a review of the procedural history reveals that a prior rating decision in March 2006 denied schizoaffective disorder on a direct basis.  In a May 2008 written statement, the Veteran now claims entitlement to service connection for a psychiatric disorder claimed as depression, to include as secondary to his service connected disorders.  Under these circumstances, the Board finds that the prior final denial does not preclude de novo consideration of the instant claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The reopened claims of service connection for pes planus, bilateral knee disorder and back disorder, the de novo claim of service connection for a psychiatric disorder and the increased rating and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for pes planus was last denied by the RO in a March 2004 decision.  The Veteran did not appeal this decision and it became final, as no new and material evidence was received within a year of its issuance.

2.  New evidence received since the March 2004 decision relates to an unestablished fact necessary to substantiate the pes planus claim.

3.  Service connection for a bilateral knee disorder as secondary to a service connected bilateral ankle disorder was last denied by the RO in a March 2004 decision.  The Veteran did not appeal this decision and it became final, as no new and material evidence was received within a year of its issuance.

4.  New evidence received since the March 2004 decision relates to an unestablished fact necessary to substantiate the bilateral knee claim.

5.  Service connection for a back disorder was last denied by the RO in a March 2004 decision.  The Veteran did not appeal this decision and it became final, as no new and material evidence was received within a year of its issuance.

6.  New evidence received since the March 2004 decision relates to an unestablished fact necessary to substantiate the back claim. 


CONCLUSIONS OF LAW

1.  The March 2004 rating decision denying service connection for pes planus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the March 2004 rating decision, and the claim for service connection for pes planus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The March 2004 rating decision denying service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2011).

4.  New and material evidence has been received since the March 2004 rating decision, and the claim for service connection for a bilateral knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The March 2004 rating decision denying service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2011).

6.  New and material evidence has been received since the March 2004 rating decision, and the claim for service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and To Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is reopening and remanding for further development the claims for service connection for pes planus, a bilateral knee disorder and back disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in making this decision, such error was harmless and will not be further discussed.

II.  New and Material Evidence

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2011).  

If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Board further notes that, pursuant to 38 C.F.R. § 3.156(b), if new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, such will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).  In this case, the procedural history shows prior rating determinations with which the Veteran did not perfect an appeal, as discussed in more detail below.  At the outset, the Board notes that new and material evidence was not received within a year of the issuance of those determinations, and thus they became final.   Indeed, while medical evidence was received within the relevant timeframe, such records did not address the etiology of the claimed disorders and did not establish continuity beyond that previously shown in the record.

More specifically addressing the procedural history, service connection for disorders of the bilateral knees and back was denied by the RO on a direct basis in August 2002.  The Veteran filed a notice of disagreement in August 2002, but did not perfect a substantive appeal after being issued a statement of the case in June 2003.  It is noted that he had requested a hearing in January 2003, but he subsequently canceled the hearing multiple times.  Subsequently, a March 2004 rating decision denied entitlement to service connection for the knees and back, to include as secondary to pes planus, and also denied entitlement to service connection for pes planus on a direct basis.  Notice of this decision was issued that same month.  He did not appeal this decision.  He filed a claim to reopen in November 2007 that expressed his desire for the bilateral and knees to be service connected as secondary to aggravation by his bilateral ankle condition.  The Board shall address the new and material claims for each claimed disorder as follows.  

A.  Pes Planus-Background and Analysis

The evidence before the RO in March 2004 included service treatment records showing normal feet on entrance examination March 1997, with no history of foot trouble reported in the accompanying report of medical history.  A February 1999 record documented a history of pain in the feet for 20 months, with findings of mild pes planus on objective examination.  A March 1999 podiatry clinic addressed bilateral ankle pain, with no mention of pes planus.  He was assessed with an early mild DJD and possible tenosynovitis.  It was recommended TMC profile proceed with Medical Board.  A May 1999 podiatry record addressed bilateral ankle pain, with no findings of pes planus reported, but recommended initiation of Medical Board for early degenerative joint disease (DJD).  No Medical Board evaluation is of record.  

The post-service clinical evidence of record at the time of the last final March 2004 rating decision showed pes planus in a record dated in September 2002.
Complaints of flat feet were raised in a January 2004 VA examination, though 
multiple X-rays failed to show any positive findings.  Generalized joint pain was diagnosed, including of the feet.  It was deemed that fibromyalgia, which had been previously diagnosed by physicians in regards to his multiple joint complaints, would be the most likely diagnosis. 

In a January 2004 VA podiatry examination, the Veteran reported that, while being treated for ankle problems in service, one of the doctors said he had flat feet.  There was no further reference to flat feet in that examination.  

Evidence submitted since the March 2004 rating decision includes a July 2005 VA physician's note which noted that he examined the Veteran for compensation and pension purposes and thought he might have a chronic migrating tenosynovitis that began in 1997 and progressed over several years, with multiple joint tenderness to include both feet.  A history of a possible tick bite preceding his symptoms was given.  The assessment was migratory tenosynovitis versus arthritis of unclear etiology.  Questions of tick bite Lyme's disease were raised.  It was doubted that he had Reiter's syndrome, but more likely had tenosynovitis.

Additional evidence submitted after the March 2004 decision includes an August 2005 private psychiatric treatment record which noted the Veteran had been turned down from Social Security disability, having applied three months ago.  He was reapplying for Social Security disability.  Subsequently, an October 2007 private psychiatric record noted the Veteran to now receive Supplemental Security Income  (SSI) benefits.  

Other records submitted after March 2004 include a January 2008 report that showed some flattening of the arches, with an assessment that included flat feet.  
Pes planus was again found upon VA examination in March 2008.  No opinion as to its etiology was given, although it was noted to have been documented in the service treatment records.  

Additionally the Veteran submitted a statement in March 2008 alleging that during service, he was sent to Medical Board for pes planus.  He suggested that such documents may have been removed from his records.  

Based on review of the foregoing, the Board finds that new and material evidence has been received to reopen a previously denied claim for service connection for pes planus.

The new evidence includes evidence suggesting the existence of Social Security records, which could potentially contain records that would link his pes planus disability to service.  Furthermore the records include records now showing repeated findings of pes planus shown after service, as recently as March 2008.  When pes planus had been previously denied in March 2004, the evidence did not include findings of pes planus post service beyond 2002.  Finally, he has alleged that there may be service department records pertaining to his being sent to Medical Board for pes planus that are not associated with the claims folder.  This evidence is new in that it has not been previously considered.  This new evidence suggests the existence of pertinent service department records that are not of record, as well as the continuity of pes planus symptoms post service, and when considered in addition to the service treatment record documenting pes planus, is significant.  It relates to an unestablished fact necessary to substantiate his pes planus disorder claim and raises a reasonable possibility of substantiating his claim.  Thus the claim for service connection for pes planus is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

B.  Bilateral Knee Disorder-Background and Analysis

Among the evidence before the RO in March 2004 were service treatment records showing normal lower extremities on entrance examination of March 1997, with no history of knee trouble or other orthopedic problems reported in the accompanying report of medical history.  An August 1998 record showed complaints of pain in the left knee with running and sleeping.  There was no history of injury.  No significant findings on physical examination were made, and the Veteran was assessed with possible overuse syndrome versus questionable shin splints on the left.  No other knee problems are shown in service.  

Also in the claims file in March 2004 is a June 2001 VA record noting a 3-year history of "arthritis," including knee complaints, with no examination of the knees conducted at that time.  A September 2001 rheumatology consult included findings of marked pain in his knees out of proportion to the examination, with no evidence of synovial thickening or effusion.  The Veteran would not allow full motion due to pain and was deemed difficult to assess.  His symptoms were deemed consistent with fibromyalgia.  A March 2002 bone scan of the ankle regions showed findings consistent with mild osteoarthritis of the right ankle, but there were no other findings regarding the feet.  

A May 2002 VA joints examination also before the RO in March 2004 again addressed multiple joint complaints, including the knees, which the Veteran indicated had an onset in April 2000.  He showed discomfort on range of motion testing of both knees, and was assessed with multiple joint complaints, questionable fibromyalgia.  He was noted to have first had pain initially in one ankle in the service, and then in multiple joints.  He was felt to have a tenosynovitis as his main findings, with the etiology unclear.  He was felt to not have fibromyalgia and did not respond to treatment for such.  He was felt not to have a generalized arthritis.  Also in May 2002 a letter from a private arthritis treatment center noted symptoms of musculoskeletal pain present for 4 years including in his knees.  The knees were unremarkable on examination.  His pain was felt to not be associated with significant findings of arthritis.  Tests from June 2002 were negative for Lyme's disease.  

A January 2004 VA examination of the joints previously before the RO noted multiple joint pains, including his knees, but with multiple X-rays failing to show any positive findings.  Examination was unsatisfactory, as the Veteran was guarding his range of motion in all directions.  He was diagnosed with generalized joint pains involving his knees.  

Evidence submitted after the March 2004 rating decision includes a July 2005 VA physician's note indicating a likely chronic migrating tenosynovitis that began in 1997 and progressed over several years, with multiple joint tenderness.  A history of a possible tick bite preceding his symptoms was given.  The assessment was migratory tenosynovitis versus arthritis of unclear etiology.  Questions of tick bite Lyme's disease were raised.  It was doubted that he had Reiter's syndrome, and tenosynovitis was deemed the more likely possibility.

Additional evidence submitted after the March 2004 decision includes an August 2005 private psychiatric treatment record noting that the Veteran had been turned down for Social Security disability, having applied three months earlier.  He was reapplying for Social Security disability.  Subsequently, an October 2007 private psychiatric record noted the Veteran to now receive SSI benefits.  

Also received after the March 2004 rating was a January 2006 VA joints examination that addressed his bilateral knee pain, with findings on examination of limited knee pain and positive McMurrays.  X-rays showed intact knees, with minor quadriceps insertional swelling.  The examiner opined that the Veteran's bilateral knee problems were not related to the military, but recommended further testing with MRI be done to help define the etiology of his bilateral knee disorder.  While the ankles were also examined, there was no opinion as to whether the knees were aggravated by his ankle disability.  

VA and private records from 2006 to 2008 document ongoing problems with the bilateral knees.  However, none of these records clarified the etiology of the knee problems.  A July 2006 VA nursing note noted that he had arthralgias in both knees, with a negative Lyme titer.  He had failed to return for follow-up.  He was also noted to be seronegative.  A June 2008 record documented left knee pain said to be strongly suspicious for osteoarthritis.  

A March 2008 VA joints examination revealed inconsistent findings, with much voluntary guarding and noncooperation.  The Veteran was able to sit comfortably with his knees flexed at a 90 degree angle and he had no evidence of joint laxity bilaterally in the knees.  Motor and deep tendon reflexes were all normal.  He was described as having his joint disabilities not increased in severity since the last examination.  His prior diagnosis of fibromyalgia was noted.  The chronic pain and discomfort in his knees were not related to service, and no opinion was provided on the question of aggravation of the knees by the service connected ankles was however given.  

Based on review of the foregoing, the Board finds that new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral knee disorder.  

The new evidence suggests the existence of Social Security records, which could potentially contain records that would link his knee disability to service, or could potentially show evidence of the knee disorder being aggravated by his service connected ankle disorder.  Such evidence was not before the RO when it denied service connection for a bilateral knee disorder secondary to his service connected ankle disorder in March 2004.  The record also includes evidence of continued problems with his knees needing further evaluation, as well as evidence of continued ankle problems, which could potentially be aggravating the knee problems.  This evidence is new in that it has not been previously considered.  This new evidence suggests the existence of potentially significant evidence and when considered in addition to the evidence is significant.  It relates to an unestablished fact necessary to substantiate his knee disorder claim and raises a reasonable possibility of substantiating his claim.  Thus the claim for service connection for a bilateral knee disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

C.  Back Disorder-Background and Analysis

Among the evidence before the RO in March 2004 were service treatment records showing normal spine on the March 1997 entrance examination, with no history of recurrent back pain or other orthopedic problems reported in the accompanying report of medical history.  No back problems are shown to have been treated in service.

Also among the evidence previously before the RO was an October 1999 form filled out for his employer that was negative for any complaints or findings of spinal problems.  Additionally, a September 2000 VA joints examination gave a history of the Veteran having developed pain and swelling in both ankles, worsening over the years, and now involving his back for the past 3-4 months.  He was noted to lean heavily on his cane, which he reportedly used for back symptoms.  Examination showed severely limited spinal motion of 10 degrees flexion and left and right lateral bending.  He was diagnosed with probable arthritis of the lumbosacral spine.  The arthritis was of unknown etiology, probably gout, or less likely rheumatoid arthritis.  An October 2000 orthopedic follow-up from the same examiner noted that while the Veteran had severe low at his VA examination, at present his back was not symptomatic.  The question of general arthritis versus gout versus rheumatoid was raised.  

A VA record dated in June 2001 noted a 3 year history of "arthritis" including back complaints, with examination showing some soreness of the paravertebral muscles and positive straight leg raise bilaterally.  A September 2001 rheumatology consult for bilateral ankle pain showed complaints of low back pain for the past 8 months.  He had tender S1 joints, but normal spine curvature.  His presentation was deemed consistent with fibromyalgia.  Records dated in March 2002 and April 2002 gave a history of the "arthritis," affecting his back of about 3 to 4 years duration.

Among tests previously before the RO in March 2004 was an April 2002 MRI of the lumbar spine that showed mild degenerative disease affecting L4-5 and L5-S1, associated with mild foraminal narrowing, but no significant canal or neural foraminal stenosis shown.  A May 2002 X-ray showed early osteoarthritis at L5-S1.  

A May 2002 VA joints examination again addressed multiple joint complaints, including the lower back with history of having developed back discomfort approximately 2 months after beginning duties in service that involved emptying cargo from a truck for 6 months.  The Veteran showed discomfort on range of motion testing of the lower back and also had some spasm on flexion to 20 degrees and extension to 10 degrees.  X-rays in August 2000 showed a normal lumbosacral spine.  He was assessed with multiple joint complaints, questionable fibromyalgia.  He was noted to have first had pain initially in one ankle in the service, and then in multiple joints.  He was felt to have a tenosynovitis as his main findings, with the etiology unclear, although it was consistent that activity would exacerbate the symptoms.  He was felt to not have fibromyalgia and did not respond to treatment for such.  He was felt not to have a generalized arthritis.  

Also in May 2002, a letter from a private arthritis treatment center noted symptoms for 4 years involving multiple joints, including his back.  MRI and bone scan findings were reviewed.  Examination showed pain on palpation of the lumbosacral area.  His pain was felt to not be associated with significant findings of arthritis, but SI X-rays were ordered to further assess whether there was inflammatory disease, although the back pain was felt to be mechanical or nonspecific.  Another May 2002 record from the VA noted his back pain with an unclear history of trauma or injury, and findings of tenderness along the spine and positive straight leg raising.  Finally a May 2002 rheumatoid consult noted continued pain, with findings of exquisite tenderness of the back, but was deemed to have pain out of proportion to the examination.  He was assessed as having a severe case of fibromyalgia who may have a mild inflammatory arthritis by bone scan, but he did not have much to support this.  His symptoms were inconsistent, suggesting that it was most likely due to fibromyalgia.  He was noted to have risk factors for fibromyalgia.  Tests from June 2002 were negative for Lyme's disease.  

A January 2004 VA examination of the joints previously before the RO noted multiple joint pains, including his back, but with multiple X-rays failing to show any positive findings.  Examination was unsatisfactory based on the fact that he was guarding his range of motion in all directions.  He was diagnosed with generalized joint pains involving his back in part.  The previously diagnosed fibromyalgia would be the most likely diagnosis in view of his examination.  

Evidence submitted after the March 2004 rating decision includes a July 2005 VA physician's note, indicating likely chronic migrating tenosynovitis that began in 1997 and progressed over several years, with multiple joint tenderness.  A history of a possible tick bite preceding his symptoms was given.  The assessment was migratory tenosynovitis versus arthritis of unclear etiology.  Questions of tick bite Lyme's disease were raised.  It was doubted that he had Reiter's syndrome.  It was found that he more likely had tenosynovitis.

Additional evidence submitted after the March 2004 decision includes an August 2005 private psychiatric treatment record noting the Veteran had been turned down for Social Security disability, having applied three months ago.  He was reapplying for Social Security disability.  Subsequently, an October 2007 private psychiatric record noted the Veteran to now receive SSI benefits.  

Also received after March 2004 was a January 2006 VA examination of the back, which noted a history of low back pain that started after service, with pain radiating down both legs to both ankles.  Examination was significant for limited motion and tenderness of the lumbar sacrospinalis, decreased reflexes on knee jerk and decreased sensation of the L5-S1 dermatome of the bilateral lower extremities.  The diagnosis was low back pain and low back arthritis.  The examiner opined that the Veteran's low back arthritis was not related to service, as there had been no diagnosis of back pain shown in the service treatment records.  The examiner also noted the presence of possible nerve involvement/impingement of the lower back, and recommended MRI be done to further address these findings.  There was no opinion regarding possible aggravation by his ankles.  

VA and private records from 2006 to 2008 document ongoing problems with the back.  Private treatment records from December 2007 showed treatment for back pain with physical therapy, with X-ray showing mild lumbar spondylosis with possible muscle spasm.  A January 2008 private record noted complaints of low back pain for many years, with the Veteran now describing the back pain having begun in the military.  Examination revealed tenderness over the paraspinals and he was assessed with back pain.  Back pain tenderness was again shown in June 2008, with degenerative changes noted to be shown in X-rays.  

A March 2008 VA examination of the joints revealed inconsistent results, as there was much voluntary guarding and noncooperation during the examination, which primarily focused on other joints.  His prior diagnosis of fibromyalgia was noted.  Even though the chronic pain/discomfort related to his back was not related to service, he was noted to have his service connected ankles continue to persist bothering him continuously.  No opinion with respect to aggravation was provided.  

The new evidence includes evidence suggesting the existence of Social Security records, which could potentially contain records that would link his back disability to service, or could potentially show evidence of the back disorder being aggravated by his service connected ankle disorder.  Such evidence was not before the RO when it denied service connection for a back disorder secondary to his service connected ankle disorder in March 2004.  The evidence also includes evidence of continued problems with his back needing further evaluation, as well as evidence of continued ankle problems, which could potentially be aggravating the back problems.  This evidence is new in that it has not been previously considered.  This new evidence suggests the existence of potentially significant evidence and when considered in addition to the evidence is significant.  It relates to an unestablished fact necessary to substantiate his back disorder claim and raises a reasonable possibility of substantiating his claim.  Thus the claim for service connection for a back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for pes planus, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disorder, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a back disorder, and to this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection for pes planus, a bilateral knee disorder, and a back disorder, the Board finds that further development is necessary to address these issues.  The medical evidence suggests that the Veteran filed for and is now receiving Social Security disability benefits.  As such records could be pertinent to these claims, an effort must be made to obtain these records.  

There is also alleged to be a Medical Board report from the service department records said to be missing from the claims folder.  While it is alleged by the Veteran to pertain to pes planus, such report could also possibly include evidence pertinent to the back and knee issues.  Thus an attempt to obtain this Medical Board should be made via the National Personnel Records Center, or if unavailable, the procedures for obtaining alternate records should be followed from the VA Adjudication Procedure Manual, Manual M21- 1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Further, the Board finds the VA examination of these issues is needed.  In the case of the bilateral knee and back disorders which are alleged to be secondary to his service connected ankle disorder, examination must be conducted to assess whether these disorders have been aggravated beyond natural progression by the ankle disorder.  The Court has held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury. Allen v. Brown, 7 Vet. App. 439 (1995).  Examination of the nature and etiology of the pes planus is warranted, to include review of all additional records to be obtained.

In regard to the claimed psychiatric disorder, further development to include obtaining the aforementioned Social Security records and any additional service department records is indicated.  In addition, a VA examination is required to address the nature and etiology of the claimed psychiatric disorder, to include consideration of whether any psychiatric disorder diagnosed is being caused or aggravated by any service connected disorder (currently bilateral ankle disorders but could potentially include the claimed back, pes planus and knee disorders also on appeal).  A January 2006 VA psychiatric examination did not address this on a secondary basis, and provided no etiology opinion, although it reported a history given of symptoms beginning during service.  Thus an opinion on secondary service connection is needed for the psychiatric disorders claim.

Regarding the issues of increased rating for right and left ankles and entitlement to TDIU, further development is also necessary.  The most recent VA examination addressing the ankles was performed in March 2008, 4 years ago.  Moreover, that examination produced unclear results.  For these reasons, the Board finds that a new examination should be conducted to assess the current severity of his bilateral ankle disability.  

As the TDIU claim is inextricably intertwined with these matters, adjudication of this issue must be deferred pending completion of the development of the increased rating and service connection claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding service department records, specifically alleged to be a Medical Board Evaluation, from the National Personnel Records Center and should contact any other potential storage facilities noted in M21-1, Part III, 4.01, if necessary, regarding any possible records relating to treatment for the disorders the Veteran has claimed on appeal.  All records and other relevant information are to be made part of the claims folder.  If the records cannot be obtained, this should be noted in the claims folder, and the Veteran should be notified as to the unavailability of such records and of alternative sources of records as set forth in M21-1.

2.  The AOJ should obtain from the Social Security Administration a copy of any decision that was made on a claim for Social Security disability benefits awarded, as well as the medical records relied upon concerning any determination rendered.  All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response if records are not available.  Any such negative response should be noted in the record and communicated to the Veteran.

3.  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers who may possess additional records referable to diagnosis and treatment for his claimed bilateral knee disorders, bilateral pes planus, bilateral ankle disorders, back disorder and psychiatric disorder.  After securing the necessary release(s), the AOJ should obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records. 38 C.F.R. § 3.159 (2011). 

4. After completion of the above, the Veteran should be scheduled for VA joint and foot disorder examination(s) to determine the nature and severity of his service-connected bilateral ankle disorders and to also determine the nature and etiology of his claimed bilateral pes planus, bilateral knee disorder and back disorder.  All indicated tests and studies should be undertaken.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination, and the examination report must be annotated in this regard.  After a review of the claims file, it is requested that the examiner provide explicit responses to the following. 

(a) Does the Veteran have any current, chronic disability of pes planus, bilateral knees and/or back? If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability or disabilities began in service, was the result of any incident in service, or was due to arthritis manifested within one year of discharge from service? 

(b) For the claimed spine and bilateral knee disabilities only, the examiner should provide the following opinion:  If any disabilities of the bilateral knees and/or back did not begin in service and were not caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability has been caused or aggravated by the Veteran's service connected bilateral ankle disability. 

Each opinion should contain comprehensive rationale based on sound medical principles and facts.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

(c) The examiner should address the severity of the Veteran's service-connected bilateral ankle disorder by recording the range of motion in the ankles observed on clinical evaluation and should assess whether each ankle exhibits any disability to include limitation of motion, pain, or instability, including on repetitive use. Additionally, the examiner should be requested to determine whether the left and/or right ankle exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  The examiner should also discuss the extent of any occupational impairment resulting from his bilateral ankle disability.  

The examiner should provide reasons and bases based on medical judgment and facts for this opinion. 

5.  Thereafter, the AOJ should schedule the Veteran for a psychiatric disorders examination, conducted by an appropriate specialist, to determine the nature and etiology of the Veteran's claimed psychiatric disorder.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report. All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should answer the following: 

(a) Does the Veteran have any current, chronic psychiatric disorder(s)?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such psychiatric disorder diagnosed began in service or was the result of any incident in service? 

(b) If any psychiatric disorder did not begin in service and was not caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability has been caused or aggravated by the Veteran's service connected disabilities, currently shown to be bilateral ankle disabilities.  However the examiner should also review the etiology opinions for the examinations above addressing entitlement to service connection for a back disorder, pes planus and a bilateral knee disorder.  Should any opinions regarding the etiology of these disorders be shown to favor service connection, the examiner should also consider whether the Veteran's psychiatric disability is caused or aggravated by any such disorder(s). 

Each opinion should contain comprehensive rationale based on sound medical principles and facts.  Moreover, if aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

6. Thereafter, the AOJ should readjudicate the Veteran's claims for an increased rating, TDIU and for service connection.  Adjudication of the psychiatric, pes planus, bilateral knee disorder and back disorder claims should consider the applicability of 38 C.F.R. § 3.310(a) (2011) and Allen v. Brown, 7 Vet. App. 439, 448 (1995). If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order. No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


